Citation Nr: 1137823	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  08-32 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine condition.

2.  Entitlement to service connection for neuropsychiatric condition. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel



INTRODUCTION

The Veteran had active duty for training (ACDUTRA) in the Army from May 1967 to September 1967.  Additionally, the Veteran had periods of ACDUTRA thereafter ranging from 15 to 30 days each year through June 1999, including 23 days between October 1984 and October 1985.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

The Veteran initially requested a Central Office Hearing, which was scheduled for July 22, 2009.  However, prior to the scheduled hearing date, the Veteran submitted a written statement withdrawing that hearing request.  38 U.S.C.A. § 20.704(d) (2010). 

In March 2010, the Board remanded the Veteran's claims of service connection for a cervical spine condition and a neuropsychiatric condition for further examination.  The development for the issue of service connection for a cervical spine condition has now been completed.  Regrettably, as outlined below, an additional remand is necessary before appellate review may proceed on the issue of service connection for a neuropsychiatric disorder. 

As a final introductory matter, the Board notes that the Veteran's private physician has asserted that the Veteran is unable to work due to his medical conditions.  However, no further development was made in the claims file.  The Board interprets the Veteran's assertions as raising an implicit claim of entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).  As that claim has not been developed for appellate review, the Board refers it to the RO for appropriate action. 

The issue of service connection for a neuropsychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence does not demonstrate that the Veteran's currently diagnosed cervical spine disability was related to his active duty training.


CONCLUSION OF LAW

The criteria for a grant of service connection for cervical spine condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010);  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Here, the duty to notify was satisfied by way of letters sent to the Veteran in March 2006 and July 2006 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  These letters informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  These letters also provided notice regarding how disability ratings and effective dates are assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran submitted written statements and private treatment records.  Additionally, the RO has obtained Veteran's service treatment records.  The Veteran was afforded a VA examination in April 2010.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi,   16 Vet. App. 183 (2002).

II.  Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection for some disorders, including arthritis, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Under 38 U.S.C.A. § 101(24) the term "active military, naval, or air service" includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty.  Further, ACDUTRA includes full-time duty performed by Reserve or National Guard members for training purposes.  See 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).

However, the absence of a documented disability while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

Cervical Spine Disability

The Veteran seeks entitlement to service connection for a cervical spine disability.  The Veteran asserts that his cervical spine condition is related to his active duty training.  Specifically, the Veteran reported that while lowering a rolling door, his left hand got stuck in the door chain pulling his body off the ground, and fracturing his left index finger.  The Veteran is now contending that this incident lead to his current cervical spine condition.

The Veteran's service treatment records contain examination reports from October 1966, May 1967, August 1967, September 1980, and February 1985, that indicated that the Veteran's spine was normal.  Although the Veteran's service treatment records from July 1985 reflect an incident that resulted in a left hand injury, as described above, they are absent of any complaints of a cervical spine disability.  Additionally, the Veteran submitted a sworn statement in November 1986, over a year after the July 1985 incident, where he reported an injury and pain to his finger and hand, but not his cervical spine.  A subsequent examination completed in February 1989 does not indicate that the Veteran had any spine abnormality.  In conjunction with the February 1989 examination, the Veteran completed a Report of Medical History, in which he denied recurrent back pain.  Moreover, the Veteran's service treatment records were void of any complaint of, treatment for, or diagnosis of a cervical spine disability.  

The Veteran submitted private treatment records for his cervical spine disability.  In an October 2004 letter, the Veteran's physician noted that he had not suffered from any additional trauma after the accident during active service in the Armed Forces, therefore, it was indubitable that his cervical and dorsal conditions were related to the incident that occurred in the Armed Forces.  Additionally, the doctor noted that he had reviewed the Veteran's military medical record post military service.  In another October 2004 letter, the Veteran's physician stated that he was the Veteran's physician since December 4, 1990.  Additionally, he stated that according to the medical history, the Veteran suffered from a comminuted fracture of the middle phalange ring finger of the left hand.  Furthermore, the physician noted that the Veteran had surgery on his hand.  The physician stated that the Veteran suffered trauma of the vertical column.  The physician diagnosed the Veteran with disability of the left hand, chronic cervical syndrome, chronic dorsal cervical myositis, chronic anxiety and depression with paranoiac features and tendency to schizophrenia, and carpel tunnel syndrome.  Lastly, the physician concluded that from the Veteran's symptomatology and according to the evaluation, he was totally and permanently disabled for performing any kind of work.  

The Veteran was afforded a VA examination in April 2010.  The Veteran reported that hours after the accident where he fractured his left index finger, he started to have cervical pain.  Additionally, he reported that he was given pain killers for his cervical pain.  

X-rays taken at the examination showed that the Veteran had degenerative changes of the cervical spine, straightening of the cervical curvature, as seen with muscle spasm versus positioning, and bilateral carotid atherosclerosis.  After examining the Veteran, the examiner diagnosed him with chronic cervical syndrome, cervical myositis, and degenerative changes and muscle spasm by x-rays of the cervical spine.  The examiner noted that the July 2, 1985 line of duty (LOD) form 2173 and the Veteran's service treatment records were silent towards a cervical spine disability.  Furthermore, the examiner noted that there was no evidence of treatment due to a cervical spine condition until the medical certificate in 2004 that stated that the Veteran was his patient since 1990, which is several years after active service.  The examiner concluded that it was his opinion that the Veteran's cervical spine disability was not at least as likely not the result of an injury to the hand in July 1985.  The examiner also stated that the LOD form 2173 that discussed the fracture to his finger was silent towards a cervical spine disability, there was no evidence of treatment in the service treatment records, or a consult for treatment due to a cervical condition until several years after service.  Lastly, the examiner stated that the Veteran's cervical spine disability found by x-rays during the examination was due to the natural process of aging.  

The Board has carefully considered the Veteran's assertions that his cervical spine disability is related to his active service.  However, as a layperson, he is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  See Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about the symptoms that he has experienced.  Layno v. Brown, 6 Vet. App. 465 (1994). Competency must be distinguished, however, from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).

The Board finds that the weight of the competent evidence shows that the Veteran is not entitled to service connection for a cervical spine disability.  Although he has a current diagnosis of cervical spine disability, to include chronic cervical syndrome, cervical myositis, and degenerative changes and muscle spasm by x-rays of the cervical spine, the existing medical evidence does not show that these conditions were manifested in service or are otherwise related to service.  Additionally, the evidence does not show that a cervical spine disability manifested within one year of separation.  Thus, service connection is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309 (2010).

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his of her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Additionally, in Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Id.

While Veteran's private physician provided a positive nexus opinion in the October 2004 letter, the Board finds, however, that the April 2010 VA examination report is more probative than the private medical opinion.  The VA examiner's opinion is based on review of the claims folder, including the Veteran's service treatment records, and his opinion thoroughly discusses the Veteran's pertinent in- service and post-service medical records.  The VA examiner offered a detailed explanation of the rationale for the opinion that incorporates both the facts of the Veteran's case and the pertinent medical principles.  Additionally, the private physician noted that the Veteran had trauma to his vertical column during the July 1985 incident, yet the Veteran's service treatment records are void of any complaint or treatment for a cervical spine condition.  Kowalski v. Nicholson, 19 Vet.App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet.App. 229 (1993)) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background); see also 38 C.F.R. § 4.2 (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  Furthermore, the Veteran's private physician failed to discuss the Veteran's treatment records that account for the incident.  Moreover, the Veteran's private physician did not provide a rationale for the opinion rendered, and as such it is of little probative value.  Id. at 300-01.  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Given the VA examiner's access to the claims folder and the thoroughness and detail of his opinion, the Board finds this opinion to be highly probative to determining whether service connection for a cervical spine disability is warranted.

The Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In the November 1986 sworn statement, the Veteran failed to note any cervical spine pain or condition due to the July 1985 incident.  Additionally, an examination completed in February 1989 did not indicate that the Veteran had any spine abnormality.  Furthermore, in conjunction with the February 1989 examination, the Veteran completed a Report of Medical History, in which he denied recurrent back pain.  This is significant evidence against the claim.  As such, entitlement to service connection must be denied.

Therefore, the Board finds that service connection is not warranted for a cervical spine disability.  In reaching the decision above the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against entitlement to service connection for a cervical spine disability, the doctrine does not apply. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a cervical spine disability is denied.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of service connection for a neuropsychiatric disorder. 

Pursuant to the Board's remand, the Veteran was afforded a VA examination in April 2010 to assess his neuropsychiatric condition.  After examining the Veteran, the VA examiner diagnosed the Veteran with depressive disorder.  The examiner stated that the Veteran's depressive disorder was not caused by or a result of the injury to his left hand in 1985.  Additionally, the examiner noted that there was no evidence of psychiatric complains, findings, or treatment prior to military service, during military service, and within one year after discharge form service.  Furthermore, the examiner noted that although the Veteran reported that he was receiving psychiatric treatment with Dr. F since "a long time ago," had two inpatient psychiatric hospitalizations, and one partial hospitalization, there was no objective evidence of such treatment in the c-file.  Moreover, the examiner concluded that Dr. R-C was a general surgeon, without the training nor expertise to diagnose psychiatric conditions.     

While the VA examiner provided an opinion with respect to secondary service connection, it remains unclear to the Board whether the Veteran's psychiatric disorder is directly related to his military service.  Based on the evidence of record, VA must consider whether service connection for a psychiatric disorder is warranted on both a direct basis and as secondary to his service-connected disabilities.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (The Board is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process).  Accordingly, an new VA examination is needed to address the issue of direct service connection. 

Additionally, while the Veteran submitted private medical records documenting diagnoses of anxiety and depression with paranoiac features and tendency to schizophrenia, medical records containing psychiatric treatment and hospitalizations that the Veteran reported at the April 2010 VA examination have not be associated with the claims file.  These private medical records appear to be outstanding.  In light of the Veteran's statements, VA is on notice that private medical records may exist that are relevant to his claim of service connection for a neuropsychiatric condition.  Accordingly, the Board finds that, on remand, efforts should be made to obtain any outstanding medical treatment records.  Additionally, the Veteran should be contacted to provide any additional treatment records in his possession or authorize VA to obtain those records on his behalf.

Accordingly, the case is REMANDED for the following action:

1) The AMC/RO should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated him for his claimed neuropsychiatric condition.  

After the Veteran has signed the appropriate releases, those records not already associated with the claims file, should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2) After the foregoing, the AMC should schedule the Veteran for a new VA psychiatric examination to determine the nature and etiology of any current psychiatric disability, to include depressive disorder, anxiety, and schizophrenia.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Please conduct any necessary testing.  

The examiner is requested to provide an opinion as to the diagnosis and etiology of any psychiatric disability or disabilities found to be present.  

The examiner should also provide an opinion as to whether it is at least as likely as not that any currently diagnosed psychiatric disability had its onset during active service or is related to any in-service disease, event, or injury.

In rendering this opinions, the examiner should acknowledge the medical evidence of record, and any other relevant information.  
 
The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4) After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the issue should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


